J-A29007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    L.C.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    R.T.                                       :
                                               :
                        Appellant              :   No. 814 MDA 2020

                Appeal from the Order Entered March 18, 2020
      In the Court of Common Pleas of York County Civil Division at No(s):
                              2019-SU-003766


BEFORE:         DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                       FILED: JANUARY 4. 2021

           Appellant, R.T., appeals from the March 18, 2020 Order that granted

the Petition for Sexual Violence Protective (“SVP”) Order (“SVP Petition”) that

Appellee, L.C. (“Mother”), filed on behalf of her minor child, M.L. (“Child”),

against Appellant pursuant to the Protection of Victims of Sexual Violence or

Intimidation Act (“PVSVI Act”), 42 Pa.C.S. §§ 62A01-20. Upon careful review,

we reverse.

PROCEDURAL AND FACTUAL HISTORY

           The relevant procedural and factual history is as follows. On December

17, 2019, Mother filed a SVP Petition on behalf of Child alleging that Appellant,

their neighbor, had kissed six-year-old Child on the lips several times, that

Appellant had squeezed Child so tight she could not breath, and that Child is

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29007-20



scared of Appellant.         The SVP Petition also alleged that, after Mother

confronted Appellant about his behavior, he would stand on his property with

his arms crossed staring at Mother and Child whenever they were outside,

including the previous evening. SVP Petition, 12/17/19, at ¶¶ 4, 5. On the

same day, the trial court granted a temporary SVP Order that prohibited

Appellant from having any form of contact with Mother and Child and

scheduled a hearing for January 16, 2020.

       On January 14, 2020, Mother filed a Notice to inform the trial court that

she intended to offer Child’s out-of-court statements under the Tender Years

Statute,1 including video-recorded statements that Child made to a forensic

interviewer at York County Children’s Advocacy Center (“CAC”).

       On January 16, 2020, the parties appeared before the trial court, and

Appellant’s counsel requested a continuance because counsel had not yet

viewed the video of Child’s CAC interview. N.T. Hearing, 1/16/20, at 2-3.

Mother’s counsel opposed the continuance, and informed the court that Child

was present and ready to testify. Id. at 7-8. The trial court informed the

parties that the court viewed the CAC video the previous day and the court

was taking judicial notice of Child’s statements in the video over Appellant’s

objection. The court stated, “we’re taking judicial notice of the fact that we
____________________________________________


1The Tender Years Statute creates an exception to the general rule against
hearsay for a statement made by a child victim who was twelve years old or
younger at the time of the statement. 42 Pa.C.S. § 5985.1(a);
Commonwealth v. Strafford, 194 A.3d 168, 173 (Pa. Super. 2018).



                                           -2-
J-A29007-20



viewed the video and what [Child] said. That is in lieu of [Child] having to

testify. The child need not appear. . . . I’m finding that a six-year-old would

have emotional harm if she had to appear.”       Id. at 8-9.   The court then

granted the continuance and scheduled a new hearing date.

      On March 17, 2020, the day of the scheduled hearing, Appellant filed a

Motion to Declare the PVSVI Act Unconstitutional. The court heard two days

of witness testimony regarding the SVP Petition. Mother testified and entered

two exhibits into evidence: a photo and an envelope. Mother did not enter

Child’s CAC interview into evidence. Appellant presented testimony from 15

witnesses to rebut the accusations in the SVP Petition and Mother’s testimony,

including, inter alia, friends, neighbors, a work supervisor, his wife, and

himself. Appellant also entered 28 exhibits into evidence. At the end of the

hearing, the trial court granted Mother’s SVP Petition and made a finding that

the PVSVI Act was constitutional. On the record and in its 1925(a) Opinion,

the trial court made findings that Child was credible and that the court based

its decision to grant the SVP Petition primarily on Child’s CAC interview.

Importantly, the trial court did not make any specific credibility findings

regarding Mother’s testimony.

      On April 9, 2020, Appellant filed a timely appeal. On April 14, 2020, the

trial court sua sponte issued an Order, which entered the CAC interview into

evidence. Order, 4/14/20. Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

ISSUES RAISED ON APPEAL

                                     -3-
J-A29007-20



      Appellant raises the following issues for our review:

      1. Whether the lower court committed an error of law and/or
         abused its discretion in basing its decision on hearsay
         statements of [Child] where the requirements for admissibility
         under the Tender Years [S]tatute were not met, and the lower
         court did not have jurisdiction to sua sponte issue an Order to
         admit the CAC video as a “court exhibit” after the appeal had
         been filed.

      2. Whether the lower court committed an error of law and/or
         abused its discretion in finding that there was sufficient
         admissible evidence that [Child] was a victim of sexual violence
         or intimidation, and that there was a continued risk of harm to
         [Child].

      3. Whether the lower court’s findings were against the weight of
         the admissible evidence presented in this case with respect to
         [Child], and that there was a continued risk of harm to [Child]?

      4. Whether the lower court committed an error of law and/or
         abused its discretion when it denied Appellant’s Motion to
         declare the [PVSVI] Act as unconstitutional on its face and as
         applied to Appellant in violation of his due process and equal
         protection rights provided by the Pennsylvania and United
         States Constitutions.

Appellant’s Br. at 4 (some capitalization omitted).

LEGAL ANALYSIS

      This Court reviews the propriety of a PVSVI Act Order for an abuse of

discretion or error of law.   E.A.M. v. A.M.D. III, 173 A.3d 313, 316 (Pa.

Super. 2017). An abuse of discretion is “not merely an error of judgment, but

if in reaching a conclusion the law is overridden or misapplied, or the judgment

exercised is manifestly unreasonable, or the result of partiality, prejudice, bias

or ill-will, as shown by the evidence or the record, discretion is abused.” Id.

(citation omitted). “Absent an abuse of discretion, error of law, or lack of



                                      -4-
J-A29007-20



support in the record, this court does not disturb a trial court's factual

findings.” A.M.D. on Behalf of A.D. v. T.A.B., 178 A.3d 889, 895 (Pa. Super.

2018). “Moreover, as to issues involving credibility, we defer to the trial court

sitting as fact finder that had the opportunity to observe the demeanor of the

witness.” Id. (citation omitted).

      The PVSVI Act provides a civil remedy to victims of intimidation because

our legislature recognized that those victims “desire safety and protection

from future interactions with their offender, regardless of whether they seek

criminal prosecution.”   Id. at 894 (citing 42 Pa.C.S. § 62A02(5)–(6)).         To

garner relief in the form of a protective order, the PVSVI Act requires a plaintiff

to:

      (1) assert that the plaintiff or another individual, as appropriate,
      is a victim of sexual violence or intimidation committed by the
      defendant; and

      (2) prove by [a] preponderance of the evidence that the plaintiff
      or another individual, as appropriate, is at a continued risk of harm
      from the defendant.

42 Pa.C.S. § 62A06(a). For the first prong, the plaintiff must not only assert

that he or she, or another individual, was a victim of sexual violence or

intimidation committed by the defendant, but the court must also find that

assertion to be credible.    K.N.B. v. M.D., 227 A.3d 918, 926 (Pa. Super.

2020), appeal granted on other grounds, 239 A.3d 14 (Pa. 2020); E.A.M.,

173 A.3d at 319.      “For the second prong, the plaintiff must prove by a

preponderance of the evidence, a more likely than not inquiry, that she is at

a continued risk of harm from the defendant.” K.N.B., 227 A.3d at 926

                                       -5-
J-A29007-20


(citation and internal quotation marks omitted). “The risk of harm includes

the risk of mental and emotional harm, such as apprehension, fear, and

emotional distress.” Id. (citation and internal quotation marks omitted).

      In his first issue, Appellant avers, inter alia, that the trial court abused

its discretion when it made its decision to grant Mother’s SVP Petition based

on out-of-court statements that Child made during the videotaped CAC

interview when (1) Child’s statements were not properly subject to judicial

notice, and (2) the video was neither played nor offered into evidence at trial.

Appellant’s Br. at 18-19. Appellant further contends that the trial court lacked

jurisdiction to sua sponte enter the Child’s CAC interview video into evidence

as an exhibit after Appellant had filed his Notice of Appeal. Id. at 18. We

agree.


Judicial Notice

      As an initial matter, we agree with Appellant that it was improper for

the trial court to take judicial notice of Child’s CAC interview statements.

Pennsylvania Rule of Evidence 201 provides that “a court may judicially notice

a fact that is not subject to reasonable dispute because it: (1) is generally

known within the trial court’s territorial jurisdiction; or (2) can be accurately

and readily determined from sources whose accuracy cannot reasonably be

questioned.” Pa.R.E. 201(b)(1)-(2). “Judicial notice allows the trial court to

accept into evidence indisputable facts to avoid the formality of introducing

evidence to prove an incontestable issue.”     Kinley v. Bierly, 876 A.2d 419,


                                      -6-
J-A29007-20



421 (Pa. Super. 2005) (citation omitted). “However, the facts must be of a

matter of common knowledge and derived from reliable sources whose

accuracy cannot reasonably be questioned.” Id. at 421 (citations and internal

quotation marks omitted). Child’s statements during the CAC interview are

not common knowledge, are not generally known within the jurisdiction, and

are subject to reasonable dispute. Accordingly, it was improper for the trial

court to take judicial notice of them.

Evidence Not in the Record

      Appellant next avers that the trial court abused its discretion when it

considered the CAC interview, which was not evidence of record, when it made

its decision to grant Mother’s SVP Petition. Appellant’s Br. at 12, 18. Once

again, we agree.

      It is well settled that “a trial court may not consider evidence outside of

the record in making its determination. Nor may this court uphold a trial

court's order on the basis of off-the-record facts.” M.P. v. M.P., 54 A.3d 950,

955 (Pa. Super. 2012) (citations and internal quotation marks omitted).

      Instantly, the trial court made findings on the record that it found Child

to be credible in Child’s CAC interview, and that the court based its decision

to grant Mother’s SVP Petition on Child’s CAC interview. At the conclusion of

the hearing, the trial court stated on the record:

      We’ve taken over five hours of testimony but this is very simple.
      I viewed this CAC interview. I viewed the DVD of it. I found
      [Child] to be credible. Whether she has exactly the right dates,
      times, or even exactly the right places, that does not take away
      from the fact that [Child] very directly and in a credible fashion

                                         -7-
J-A29007-20


      identified [Appellant] did kiss her on the lips. And I found her to
      be credible on the CAC interview and candidly I didn’t really need
      anything more than that. And that’s why I’m issuing the order.

N.T. Hearing, 3/18/20, at 273.

      However, Mother did not enter the Child’s CAC interview into evidence

as an exhibit and, consequently, the CAC interview was not part of the record

when the trial court made its decision.       Accordingly, the court abused its

discretion when it considered evidence that was not part of the record in

granting Mother’s SVP Petition.

Post-Appeal Jurisdiction

      The court attempted to mitigate its error when it issued an Order on

April 14, 2020, after Appellant filed a Notice of Appeal, ordering Child’s CAC

interview to be entered into evidence as a court exhibit. Order, 4/14/20. The

trial court was without jurisdiction to do so.

      The Rules of Appellate Procedure make clear that, generally, “after an

appeal is taken or review of a quasijudicial order is sought, the trial court or

other government unit may no longer proceed further in the matter.”

Pa.R.A.P. 1701(a).    “The effect of this provision is that once a party has

properly appealed a decision of the trial court, the trial court lacks jurisdiction

to act further on the case.” Commonwealth v. Moore, 715 A.2d 448, 453

(Pa. Super. 1998) (citation omitted). Rule 1701 provides several exceptions

where a trial court retains jurisdiction after a party files an appeal. Relevant

to this appeal, the trial court may: “take such action as may be necessary to

preserve the status quo, correct formal errors in papers relating to the matter,


                                       -8-
J-A29007-20



cause the record to be transcribed, approved, filed, and transmitted, grant

leave to appeal in forma pauperis, grant supersedeas, and take other action

permitted or required by these rules or otherwise ancillary to the appeal or

petition for review proceeding.” Pa.R.A.P. 1701(b)(1).

      Here, the trial court sua sponte moved and accepted an exhibit into

evidence after Appellant filed a Notice of Appeal. The court’s action did not

preserve the status quo, correct formal errors in papers, transcribe and

transmit the record, decide in forma pauperis status, or grant supersedeas as

permitted by Rule 1701. Accordingly, the trial court erred when it entered an

exhibit into evidence after Appellant filed his appeal because it lacked

jurisdiction to take such an action.

CONCLUSION

       In sum, the trial court abused its discretion when it took judicial notice

of Child’s CAC interview, considered Child’s CAC interview when it was not

part of the record, and attempted to mitigate the error by entering the CAC

interview as an exhibit post-appeal.         Without Child’s CAC interview in

evidence, the trial court lacked the very evidence that the court deemed

persuasive and credible in granting the SVP Petition. Accordingly, the record

does not support the trial court’s findings, and this Court is constrained to

vacate the trial court’s Order. In light of our disposition, we decline to address

Appellant’s remaining issues.

      Order vacated.




                                       -9-
J-A29007-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/04/2021




                          - 10 -